Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) Earnings, as defined: Income from Continuing Operations Before Income Taxes $ Adjustment to reflect earnings from equity method investments on a cash basis 1 7 1 2 Total fixed charges as below Less: Capitalized interest 51 30 43 57 55 Preferred security distributions of subsidiaries on a pre-tax basis 23 21 24 27 23 Interest expense and fixed charges related to discontinued operations 3 12 15 16 39 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (a) $ Estimated interest component of operating rentals 44 39 42 22 21 Preferred securities distributions of subsidiaries on a pre-tax basis 23 21 24 27 23 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (b) $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (c) (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (b) Interest on unrecognized tax benefits is not included in fixed charges. (c) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
